Citation Nr: 0102705	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 294	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated at 50 percent disabling.

2.  Entitlement to restoration of a 100 percent rating for 
prostate cancer, to include whether a rating a rating higher 
than 20 percent is waranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO decision, which granted the 
veteran's service connection claim for PTSD and assigned a 30 
percent evaluation for such.  In the course of the veteran's 
appeal, he was granted an increased compensable rating of 50 
percent for his service connected disability.  However, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to entitlement to a 
specified disability rating, the VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, this issue 
remains in appellate status.  The veteran appeals to the 
Board for an increased rating for PTSD.

By a February 2000, RO decision, the veteran's rating for 
prostate cancer was reduced from 100 to 20 percent.  The 
veteran also appeals for restoration of the 100 percent 
rating.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
PTSD has resulted in substantial social and occupational 
impairment.

2.  The veteran's prostate cancer is not recurrent, and his 
scar is well healed.

3.  The veteran's voiding dysfunction is manifested by 
considerable urine leakage requiring the use of pads, which 
must be changed more than four times a day.


CONCLUSIONS OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

The criteria for restoration of a 100 percent disability 
rating for prostate cancer have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.105(e), 3.343, 
4.115b , Diagnostic Code 7528 (1999).

The criteria for a 60 percent evaluation for voiding 
dysfunction have been met. 38 C.F.R. §§ 3.102, 4.115a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1965 to 
May 1967.  It is noted that the veteran had combat service as 
evidenced by his Purple Heart award.

Medical records indicate the veteran was diagnosed with 
prostate cancer in October 1997.  On October 17, 1997, the 
veteran underwent surgery for this condition at St Joseph's 
Hospital located in Cheektowaga, New York.  

On October 27, 1997, the RO received the veteran's claim of 
service connection for prostate cancer.  The veteran 
indicated in his claim that the diagnosis of prostate cancer 
'really put the topping on the cake'.  He indicated that 
since his return from Vietnam, he finds himself being a 
loner.  In addition, he indicated he was having major 
problems having a family.  Lastly, he indicated he was having 
nightly dreams, which caused him to 'swing out' and sometimes 
hit his wife.

A written statement from the veteran's wife was also included 
with the veteran's October 1997, service connection claim.  
According to the veteran's wife, since the cancer diagnosis, 
the veteran "worries constantly about the success of the 
best way to treat this cancer."  She also expressed her 
concern regarding how the many side effects would put a 
tremendous pressure on their marriage.  She related that the 
veteran's self esteem has hit bottom.  She indicated the 
veteran was not dealing well, and she feared that it would 
only get worse.  

On January 1, 1998, the veteran underwent a radical 
prostatectomy at St. Joseph's Hospital.

In May 1998, the veteran underwent a VA examination.  
Examination of the veteran's abdomen showed a midline 
incision, suprapubic scar from his previous prostatectomy and 
two small incisions on the side from the previous drainage 
after the operation.  Genitalia were normal.  The examiner 
indicated there were some external hemorrhoids, and the 
prostate was surgically absent.  No prostate was felt, or any 
masses in the rectum.  The examiner's impression included, 
cancer of the prostate, status post radical retropubic 
prostatectomy and status post hormonal manipulation for the 
same condition.  According to the examiner, the veteran 
seemed to be free of disease at this time.

By a July 1998 RO decision, service connection for prostate 
cancer was granted, and a 100 percent rating was assigned for 
such.

In August 1998, the veteran filed a service connection claim 
for PTSD.  In the same month, he completed a VA Clinic Intake 
Assessment in regards to his PTSD claim.  It was noted in the 
intake sheets that the veteran was referred by the Disabled 
American Veterans service organization for a PTSD evaluation 
and treatment options.  Within his assessment, the veteran 
reported that he blew up at things that upset him.  He also 
reported sleep disturbance, thoughts about his Vietnam 
service, short-term memory loss, and concentration problems.  
It was also noted that the veteran has noticed increased 
stress since his prostate surgery in January.  The following 
notations regarding the veteran were made:  appearance 
unkempt, manner anxious, intelligence above average, speech 
rapid pressured, affect labile, motor activity agitated 
restless, and judgment impaired.  The veteran advised of 
having nightmares regarding his combat exposure, as well as 
periodic flashbacks and daily intrusive thoughts.  Severe 
depression and suicidal ideation was noted.  It was noted 
that the veteran avoids close relationships, and he has had 
problems controlling anger.  Generally, the veteran is able 
to contain his anger by walking away.  He also has increased 
startle response.  The veteran denied substance abuse.  In 
regards to his work history, the veteran indicated he is 
currently working for the post office.  He related that he 
almost got fired after pushing his supervisor.  He has no 
friends at work.  In regards to his marriage, the veteran 
indicated that his wife has learned to avoid his trigger, and 
she takes much of the family responsibility.  Upon completion 
of his evaluation, the veteran was diagnosed with PTSD 
chronic severe.  Treatment records indicate the veteran has 
received individual therapy at the VA clinic on a weekly 
basis since the time of his assessment, from August 1998 
through November 1999.  

In September 1998, the veteran underwent a VA genitourinary 
examination.  It was noted that the veteran began taking 
Lupon injections three months prior to his prostatectomy in 
January 1998, and he finished taking his last injection one 
week ago.  The veteran indicated his prostate specific 
antigen levels have remained low since the surgery.  He said 
his scars have healed well, and he has no pain in the 
prostate area.  The veteran stated he has had problems with 
incontinence since the surgery.  He related that he tended to 
dribble and leak.  The veteran advised that while delivering 
the mail at work, he does not have ready access to a 
bathroom.  The veteran indicated he needs to wear pads to 
work because he wets himself on a daily basis.  He also has 
problems at night.  According to the veteran, he needs to get 
up many times at night, and he does tend to wet the bed as 
well.  It was also noted that the veteran's surgery has left 
him impotent.  He has not received any treatment for the 
incontinence or the impotence at this point, but he advised 
he would be seeing his neurologist again soon.  The veteran 
indicated his inability to obtain an erection has caused him 
to feel depressed, and it has caused some changes in his 
marriage.  On physical exam, the veteran's abdomen was soft, 
nontender, and nondistended.  His genitalia appeared normal.  
The examiner diagnosed prostate cancer, status post-surgical 
removal of the prostate gland.  It was noted that 
complication of the veteran's surgery has been incontinence 
and impotence.

In October 1998, the veteran submitted a written personal 
statement, wherein he related his experiences while serving 
in Vietnam.  The veteran indicated he "could control" the 
effects of this experience.  However, upon developing 
prostate problems in addition to other physical problems, the 
veteran indicated that "the whole situation makes him very 
nervous, upset and just a little bit hostile at times."

In December 1998, the veteran underwent a VA examination for 
purposes of evaluating PTSD.  His claims file was not 
available at this time, nor were any other records 
immediately available.  During his examination, the veteran 
reported he was married, and he has one son.  The veteran 
reported having had chronic problems since his Vietnam 
experience.  He reported sleeping problems and problems with 
having nightmares.  Other problems that he has had over the 
years include temper problems and discomfort being around 
groups.  According to the veteran, he has had increasing 
problems with supervisors at his current post office job.  In 
1994, he pushed his boss.  More recently the veteran advised 
that he "almost friggen killed a boss" who had been working 
with him for the past two to three months.  It was noted that 
the veteran has been seeing a counselor on a weekly basis.  
He related that his prostate cancer has affected his life.  
He admits that he has to go to the bathroom more frequently 
because his bladder can not hold as much urine as he had been 
able to in the past.  He also says his sex life had been good 
prior to his surgery, but since the surgery, his sex life has 
been none.  He was afraid his wife might consider leaving him 
as a result.  He continues to have severe sleep problems and 
is having greater difficulties at work lately.  The record 
indicated the veteran has never been hospitalized in the 
psychiatric ward.  He has never attempted suicide.  He has 
never served any time in jail or prison.  He has no 
convictions for driving while intoxicated, but he has a 
couple of beers every night to try to help him relax.  The 
veteran admited he still has startle response from his 
military training.  Objectively, the veteran was neat in his 
appearance and his grooming was adequate.  The examiner noted 
he was alert, oriented to person, place and time.  He showed 
no obvious psychomotor retardation or agitation.  His affect 
was described as anxious and depressed.  According to the 
examiner, the veteran's though processes were coherent, and 
he showed no delusional thought content.  The examiner opined 
that the veteran should be able to manage any funds, should 
he be awarded them.  PTSD chronic severe was diagnosed, and a 
Global Assessment of Functioning (GAF) score of 48 was 
assigned.  

In January 1999, the veteran was referred by the RO for 
completion of a social survey.  At this time, the veteran was 
described as alert and oriented.  The veteran admitted 
feeling depressed, but he denied having thoughts, plans, or 
intent for suicide.  There was no evidence of any psychosis.  
It was noted that the veteran has suffered PTSD for some 
time, and these symptoms have affected his family and his 
interaction at his place of employment.  

By a February 1999 RO decision, service connection for PTSD 
was granted, and a 30 percent rating was assigned for such.

VA medical records dated in March 1999, indicated the veteran 
received outpatient treatment for his PTSD condition.  At 
this time, it was noted the veteran was under increased 
stress at work.  He complained of depression and anxiety 
about going to work.  PTSD with marked anxiety was diagnosed.  

In May 1999, the veteran underwent a genitourinary 
examination.  At the time of this examination, his current 
symptoms were urinary incontinence and impotence.  It was 
noted that the veteran previously underwent a radical 
prostatectomy for adenocarcinoma of the prostate.  
Histopathological examination showed that the tumor had not 
spread beyond the capsule and the pelvic nodes were negative 
for metastases.  The veteran did receive radiation or 
chemotherapy.  Since the surgery, the veteran claims he has 
been impotent without response to Viagra.  He also 
experiences incontinence three times a week, so he wears pads 
when he goes out.  The veteran's urinary stream was noted as 
normal with some hesitancy and occasional burning or 
urination.  There was no recurrent urinary tract infection, 
renal, colic, urinary stone, acute nephritis, anorexia or 
hospitalization since the surgery.  On physical examination, 
it was noted that that the veteran had a well healed midline 
scar, bruit, masses, hepatosplenomegaly, hernia or 
tenderness.  The examiner gave a diagnosis of status post 
radical prostatectomy for prostate cancer, with complication 
of impotence and urinary incontinence.

By a September 1999 decision, the RO proposed to reduce the 
veteran's rating for prostate cancer from 100 to 20 percent.  
In February 2000, the RO effectuated the reduction in rating 
from 100 to 20 percent, effective May 1, 2000.

In November 1999, the veteran's wife submitted a written 
personal statement.  She advised the veteran has experienced 
problems with memory loss.  He forgets about appointments, 
and he has trouble remembering what day it is.  In addition, 
the veteran is forgetful at work.  In regards to the 
veteran's appearance, his wife advised he showers only after 
much harassment.  He is also uninterested in social 
relationships.  Upon learning that his prostate cancer 
disability was going to be reduced, the veteran became upset 
and pushed his wife over a chair during an argument.  
According to the veteran's wife, she was bruised quite a bit.  
Lastly, she advised that if it was not for her support, "the 
veteran would walk around looking like a bum, no job, and 
completely disoriented all of the time."

At a November 17, 1999, hearing the veteran testified as to 
his symptoms regarding PTSD and the residuals of his prostate 
cancer.  The veteran advised that he can not sleep, and he 
continues to have nightmares.  He avoids people and does not 
go to functions.  The veteran's wife testified that she 
attends both social and work functions alone.  According to 
the veteran, he also took another position at work and with 
lower pay, in order to avoid others.  He has also had 
problems with his supervisors.  The veteran's wife testified 
that she is getting depressed, and a few times she has 
threatened to leave the veteran because she "can not stand 
living like this anymore."  The veteran testified that he 
has continued to receive individual therapy for his PTSD.  He 
has been called into the office at work because he is 
forgetting to perform certain tasks.  He testified that 
periodically, he misses work two to three days a month 
because of his condition.  In regards to residuals of his 
prostate cancer, the veteran testified he suffers from "a 
lot" of incontinence.  According to the veteran, he has 
leakage constantly; however, the problem is helped by going 
to the bathroom all of the time.  According to the veteran, 
when a bathroom is not available, he uses a cup which he 
carries in his work van.  On one occasion, the veteran wet 
his pants while at work, because he could not make it to the 
bathroom.  He believes his problem is worse in the winter.  
The veteran's wife also testified as to his incontinence 
problem. She related that she must constantly purchase new 
clothing for the veteran because of his incontinence problem.  
According to the veteran's wife, the veteran is reluctant to 
leave home because he is afraid that there will be no 
available bathroom.  He also avoids drinking liquids while 
out.  The veteran's wife advised that she purchases sanitary 
pads for the veteran.  According to the veteran, he has to 
change his pads a couple of times a day, at least.  In the 
winter, he changes sometimes a half a dozen times daily.  The 
veteran testified he also wore pads at night, and sometimes 
he changed two to three times.  His wife testified that she 
has had to chang the sheets and bedding numerous times as the 
result of the veteran's incontinence.

In December, 1999 the veteran underwent a psychiatric 
compensation examination.  PTSD chronic sphere and alcohol 
abuse were noted, although the veteran claimed he is only 
having a few beers a day.  The examiner also noted that the 
veteran has entertained suicidal ideation, although the 
veteran advised he has never acted on that.  He denied any 
homicidal thoughts.  The veteran was described as severely 
depressed.  According to the examiner, the veteran has 
difficulty coping with his anger.  He has constant nightmares 
and flashbacks, which impair his social and occupational 
functioning.  The veteran reported no delusions or 
hallucinations.  His insight and judgment regarding daily 
activities seemed adequate.  The examiner noted that the 
veteran has recently pushed his bosses.  He opined that the 
veteran would be out of a job if it were not for the 
tolerance of the Post Office.

By a rating decision dated in February 2000, the RO assigned 
the veteran's service connected PTSD a 50 percent evaluation 
effective August 17, 1998.  (Since this February 2000 
decision, the veteran's rating has not been increased.)  In 
the same decision, the RO reduced the veteran's rating for 
prostate cancer from 100 to 20 percent, effective May 1, 
2000.

In May 2000, the veteran submitted a written statement.  He 
related that he has leakage over four times a day causing him 
to have to change his pad.  He reiterated that he wears a pad 
all day at work, but goes without a pad at home (unless 
sleeping) because there is a bathroom available.


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

A.  PTSD

In the present case, the veteran initiated his claim in 
August 1998, after the rating schedule for determining the 
disability evaluations for mental disorders were changed, 
effective November 7, 1996.  In addition, as the veteran has 
appealed from an initial award, consideration will given to 
whether a rating greater than 50 percent, for his service 
connected PTSD was warranted for any period of time during 
the pendency of his claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's post traumatic stress disorder is currently 
rated as 50 percent disabling under Diagnostic Code 9411. 
Under the rating criteria in effect after November 7, 1996, a 
30 percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events). A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. The 
rating criteria provides that a 70 percent rating be granted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The record reflects that the impact of prostate cancer and 
post-surgical limitations, such as impotence and incontinence 
have increased the veteran's PTSD symptoms, most notably in 
the area of depression and irritability.  As a result, these 
symptoms have affected his family and his interaction at his 
place of employment.  In December 1999, the veteran's 
evaluating examiner diagnosed him with PTSD chronic severe 
with a GAF score of 48.  The examiner noted that the veteran 
has difficulty coping with his anger, and he described the 
veteran as severely depressed.  The examiner noted that the 
veteran has entertained suicidal ideation.  The veteran 
indicated that since his return from Vietnam, he finds 
himself being a loner.  The record also reflects that 
although the veteran continues to be employed, he has 
experienced increased difficulties at the work place.  In 
August 1998, the veteran advised that he has no friends at 
work.  During his December 1999, examination, the veteran 
related that he had pushed his boss at work in 1994.  More 
recently, the veteran advised that he almost "friggen killed 
a boss" who had been working with him for the past two to 
three months.  According to the veteran, he also took another 
lower paying position at work in order to avoid others.  The 
veteran testified that he has been called into the office at 
work because he is forgetting to perform certain tasks.  A VA 
examiner opined that the veteran would be out of a job, it 
were not for the tolerance of his employer, the post office.  
Socially, the veteran advised that he avoids close 
relationships.  According to his wife, he is uninterested in 
social relationships and therefore, she attends social 
functions alone.  In regards to his marriage, the veteran's 
wife has expressed that she is getting depressed and a few 
times, she has threatened to leave the veteran because she 
"can not stand living like this anymore."  The record 
reflects that during an argument, the veteran has pushed his 
wife over a chair, resulting in her sustaining bruises.  
Given the veteran's functioning both at work and socially, an 
increased rating to 70 percent for the veteran's service 
connected PTSD is warranted. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

A higher rating of 100 percent is not warranted, as there is 
no evidence on file showing the presence of more severe 
symptomatology. 

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected PTSD may 
well cause some impairment in his daily activities, but there 
is nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for PTSD.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).


B.  Prostate Cancer

The veteran's prostate cancer is currently rated as 20 
percent disabling under Diagnostic Code 7528.  Under this 
particular rating criteria,malignant neoplasms of the 
genitourinary system warrant a 100 percent evaluation.  The 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  However, a 
rating reduction is permitted if improvement is shown by 
reexamination and other evidence.  In addition the procedural 
requirements regarding reductions under 38 C.F.R. 
§ 3.105(e),(f) (1999) must be satisfied.

The evidence in this present case indicates the veteran 
underwent a radical prostatectomy in January, 1998.  In a May 
1998, genitourinary examination the examiner noted that the 
veteran's prostate was surgically absent. It was also noted 
that the veteran seemed to be free of disease.  As such, 
there is no basis for restoration of a 100 percent rating.

The veteran's residuals from his 1998 prostate surgery does 
however, include a midline incision, suprapubic scar and two 
small incisions on the side from the previous drainage after 
the operation.  Under applicable criteria, a 10 percent 
evaluation is warranted for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 Diagnostic Code 
7804.  Scars may also be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Based on the evidence on file in this 
instant case, it appears that the veteran's scar has in fact 
healed.  During a September 1998, examination,the veteran 
advised the examiner that his scars have healed well.  In a 
May 1999 examination, it was noted on physical examination 
that the veteran had a well healed midline scar.

Although the record indicates no recurrence of prostate 
cancer, among the presently existing residuals of the 
veteran's 1998 prostate surgery is incontinence.  
Based on the record, the veteran's most dominant 
genitourinary dysfunction has been urine leakage.  Therefore, 
the rating criteria regarding voiding dysfunction under 38 
C.F.R. § 4.115a (1999) are the most applicable.  See Butts v. 
Brown, 5 Vet.App. 532 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence.)

In regards to a voiding dysfunction, a 60 percent rating is 
assigned where the disability requires the use of an 
appliance or the wearing of absorbent materials, which must 
be changed more than 4 times per day.  A 40 percent rating is 
merited where the disability requires the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  With a disability requiring the wearing of absorbent 
materials, which must be changed less than 2 times per day, a 
20 percent rating is assigned.  38 C.F.R. § 4.115a (1999).

At a September 1998 VA examination, the veteran indicated he 
needs to wear pads to work because he wets himself on a daily 
basis.  He indicated he also has problems at night.  
According to the veteran, he needs to get up many times at 
night, and he does tend to wet the bed, as well.  During the 
veteran's November 1999, hearing ,the veteran's wife 
testified that she has had to change the sheets and bedding 
numerous times as the result of the veteran's incontinence.  
The veteran testified that he has leakage "constantly."  On 
one occasion, the veteran wet his pants while at work, 
because he could not make it to the bathroom.  When a 
bathroom is not available, he uses a cup which he carries in 
his work van.  The veteran's wife related that she must 
constantly purchase new clothing for the veteran because of 
his incontinence problem.  According to the veteran, he has 
to change his pads a couple of times a day, at least.  In the 
winter, he changes sometimes a half a dozen times daily.  The 
veteran testified he also wore pads at night, and sometimes 
he changed the pads two to three times nightly.  Lastly, in a 
written statement dated in October 1997, the veteran's wife 
related that the veteran's self esteem has hit bottom with 
the thought of losing his ability to hold his urine and 
perform sexually.  In addition, the record indicates that the 
veteran's incontinence has had an affect on his PTSD 
symptoms.  Based on all of the combined evidence, the 
criteria for a rating of 60 percent are met.  38 C.F.R. § 
4.115a (1999).

In sum, the veteran is entitled to an increased rating of 70 
percent for his PTSD, and a rating of 60 percent for 
residuals of his prostate cancer.  Full consideration has 
been given to the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the current level of the 
veteran's disabilities in his favor.  However, the medical 
evidence in this case does not create a reasonable doubt 
regarding the current level of these disabilities.

ORDER

Entitlement to an increased 70 percent rating for service 
connected PTSD is granted.

Entitlement to a 60 percent rating for service connected 
residuals of prostate cancer is granted.


		
	G. H. Shufelt 
	Member, Board of Veterans' Appeals

 

